ORDER
The above entitled petitions for certiorari came before the court for oral argument pursuant to orders which had directed all parties to appear and show cause why the judgment of the Appellate Division of the Workers’ Compensation Court should not be summarily quashed in light of our opinion in Theresa MacGibbon v. Tollgate Radiology, 618 A.2d 1282 (R.I.1993). After hearing the arguments of counsel and ex-*332aminmg the memoranda submitted by the parties in all eases, we are of the opinion that cause has not been shown. Our opinion in MacGibbon clearly indicates that a two-judge appellate tribunal did not meet the requirements set forth in G.L.1956 (1986 Reenactment) § 28-35-28. It is not contested by any party to the above-entitled cases that the appeal before the Appellate Division in each case was heard and decided by two judges.
Consequently, the petitions for certiorari are granted in each case. The final decree of the Appellate Division in each case is hereby quashed. The papers in the above-entitled cases may be remanded to the Workers’ Compensation Court with our decision endorsed thereon.